CARTE SACU LEE BBE R D ROFHEPANt HOF led hOWaR0p Rage atol RarmGDIE: 8129

UNITES STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX CASE MANAGEMENT PLAN

/
Swale Nunez Docket Number: 1:20-cv-03911-FB-RER

Plaintiff,
-against-
Delta Air Lines, Inc.

Defendant,

Upon consent of the parties, it is hereby ORDERED as follows:
1. Defendants shall answer or otherwise move with respect to the complaint by Lomple te

alter pec ty depas ‘ frasy

 

3. No amendment of the pleadings will be permitted after_#e=¢- 3 67 gays afte pouty dypesibin

4. Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
Rules of Civil Procedure, if not yet made: __j/- 13-29 |
5. The parties shall make required Rule 26(a)(2) disclosures with respect to:

(a) expert witnesses on or before 2 -157- 2 /

(b) rebuttal expert witnesses on or before _3-iy- 2] ;

6. All discovery, including depositions of experts, shall be completed on or before
H- 13-2] (Generally, this date must be no later than 6 months after the initial
conference),
Ts Pre-motion letters regarding proposed dispositive motions must be submitted within one

(1) weeks following the close of all discovery and responses are due one week later.

8. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
(Auswer no if any party declines to consent without indicating which party has
declined.)

 

 

 

 

 

Yes |v No

 

 

 
CHAPE SORES SSPLEBRBRR DRQGHBIAM 10 Fifdled GeO beOPRave siaf 2RagelB:7820

If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
Action to a Magistrate Judge form, The form can be accessed at the following link:
http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085 pdf.

9. A Telephone Conference set for , to be initiated by

 

 

 

 

 

 

Plaintiff or|_ [Defendant (Check One).

 

 

* (The Court will schedule the conference listed above.)

10. Status Conference will be held on
* (The Court will schedule the conference listed above)

 

11. A Final Pre-trial Conference will be held on :
*(The Court will schedule the conference listed above.)

 

This scheduling order may be altered or amended upon a showing of good cause not
foreseeable at the date hereof.

Dated: Brooklyn, New York

 

 

f[2A~§ = 299
RAMON E. REYES, JR.
UNITED STATES MAGISTRATE JUDGE
CONSENTED TO: Aso ce

 

NAME
Attorney for Plaintiff

ADDRESS S$" colenles Crrele, Sete 1591 ww) (9219
B-mail: Jovid @Fliy bt igucy com

Tel. 212 -GY26 TUP2 y bo¥Y

Fax: 2/2 - 292-4440

ftos
NAME “a
Attorney for Defendant Oita Ar Limes fac,

ADDRESS 429 Fe-cst Ave, Laced ality wy SLE
E-mail: $ ott @ Sheere-pe com

Tel: S°/¢-759- 9 S90

Fax: 5/6 - (95 - Y3er
